Name: Commission Regulation (EEC) No 2281/83 of 9 August 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 83 Official Journal of the European Communities No L 219/ 17 COMMISSION REGULATION (EEC) No 2281/83 of 9 August 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuations for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustment to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (4), as amended with effect from 8 August 1983 by Regulation (EEC) No 2250/83 (*) ; whereas a check has revealed an error in Annex I to that Regulation ; whereas it is necessary, therefore, to correct the Regu ­ lation in question ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1245/83 is rectified as follows :  In Part 1 of Annex I, under 'CCT heading No' 17.02 B II b): in the column headed 'United Kingdom' : for : ' 15,903', read : ' 12,190';  In Part 1 of Annex I, under 'CCT heading No' 17.02 B II b): in the column headed 'EM.&amp;8a' : for : ' 1 231,6 ', read : '944,1 ' ;  In Part 2 of Annex I, under 'CCT heading No' 02.06 Bib): in the column headed 'United Kingdom' : for : ' 18,830', read : ' 18,836';  In Part 4 of Annex I, under 'CCT heading No'' 02.02 B I a): in the column headed 'United Kingdom' : for : '6,411 ', read : '6,441 '. Article 2 This Regulation shall enter into force on 10 August 1983 . It shall apply, at the request of interested parties, for the period 8 to 9 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p. 1 . O OJ No L 199, 22 . 7. 1983, p. 11 . O OJ No L 178, 1 . 7 . 1978 , p. 63 . (4) OJ No L 135, 23 . 5. 1983, p. 3 . 0 OJ No L 217, 8 . 8 . 1983, p. 1 .